
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 622
        [I.D. 033105A]
        RIN 0648-AS69
        Fisheries  of  the  Caribbean, Gulf of Mexico, and South Atlantic; Reef Fish Resources of the Gulf of Mexico; Amendment 24
        
          AGENCY:
          National   Marine   Fisheries   Service   (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice     of     availability;    request    for comments.
        
        
          SUMMARY:
          NMFS announces the  availability of Amendment 24 to the Fishery Management Plan (FMP) for the Reef  Fish  Resources  of  the Gulf  of  Mexico  (Amendment  24)  prepared  by  the Gulf of Mexico Fishery Management Council (Council). Amendment 24 would establish a limited access system for the Gulf of Mexico commercial reef fish  fishery.  The  intended effect  of  Amendment  24  is  to  support the Council's efforts to achieve optimum  yield in the fishery, and provide  social  and  economic  benefits associated with maintaining stability in the fishery.
        
        
          DATES:
          Written  comments must be received no later than 5 p.m., eastern time, on June 6, 2005.
        
        
          ADDRESSES:
          You  may  submit   comments   by  any  of  the following methods:
          • E-mail: 0648-AS69.NOA@noaa.gov. Include   in   the  subject  line  the   following   document   identifier: 0648-AS69-NOA.
          • Federal          e-Rulemaking          Portal: http://www.regulations.gov.    Follow   the   instructions   for submitting comments.
          • Mail: Peter Hood, Southeast  Regional  Office,  NMFS,  263 13th Avenue South, St. Petersburg, FL 33701.
          • Fax: 727-824-5308, Attention: Peter Hood.

          Copies  of  Amendment  24, which includes an Environmental Assessment, a Regulatory Impact Review, and  an  Initial Regulatory Flexibility Analysis, are  available from the Gulf of Mexico  Fishery  Management  Council,  3018 North  U.S.  Highway 301, Suite 1000, Tampa, FL 33619-2272; email: gulfcouncil@gulfcouncil.org.
        
        
          FOR    FURTHER    INFORMATION   CONTACT:

          Peter   Hood, 727-824-5305;   fax   727-824-5308;    e-mail: peter.hood@noaa.gov.
        
      
      
        SUPPLEMENTARY   INFORMATION:
        A   moratorium  on   the issuance of new commercial reef fish permits was established  in 1992 under Amendment 4 to the Reef Fish Fishery Management Plan (April 8,  1992; 57 FR 11914). The moratorium was designed to provide a stable environment  in the fishery  for  the  evaluation  and  development  of  a  more comprehensive, controlled access system for the entire commercial reef fish  fishery.  The moratorium  was subsequently extended through 1995 (Amendment 9) (August 2, 1994; 59 FR 39301)  and  to  December 31, 2000 (Amendment 11) (December 15, 1995;  60  FR 674350), to provide  additional  time  for  consideration  of implementing  a limited access system in the reef fish fishery. During this period, the Council developed an individual transferable quota (ITQ) system for red snapper  (Amendment  8);  however,  before it could be implemented, Congress  prohibited the implementation of ITQ  systems  until  October  1, 2000. Subsequently,  the  Council  developed and NMFS implemented a license limitation system for red snapper (Amendment  15)  (62 FR 67714). Amendment 17 was implemented by NMFS on August 10, 2000 (65 FR  41016),  and extended the  commercial reef fish permit moratorium for another 5 years,  from  its previous  expiration  date  of  December  31, 2000 to December 31, 2005, or until replaced with a license limitation, limited access, and/or individual fishing quota or individual transferable quota system.
        Amendment 24, if implemented, would establish  a  limited  access system for the commercial fishery for reef fish. The intended effect would  be  to prevent increases in effort, to possibly reduce the number of permittees in the reef fish fishery, and to stabilize the economic performance of current participants,  while  protecting  reef  fish  species from overfishing. The existing restricted number of fishery participants  in  the  Gulf of Mexico has  demonstrated the capability of harvesting their total allowable  catch well in  advance  of  the  end of the various fishing seasons. Allowing the fishery to revert to open access  would probably hasten these closures. The proposed  limited  access system would  maintain  the  existing  restricted access to the fishery  for an indefinite period, with the intent to provide continued social and economic stability to the reef fish fishery.

        A proposed rule that  would  implement the measure outlined in Amendment 24  has  been  received  from  the  Council.   In   accordance   with   the Magnuson-Stevens  Fishery Conservation and Management Act (Magnuson-Stevens Act), NMFS is evaluating  the  Council's proposed rule to determine whether it  is  consistent  with  the  FMP, the  Magnuson-Stevens  Act,  and  other applicable law. If that determination is affirmative, NMFS will publish the proposed rule in the Federal  Register for public review and comment.
        Comments received by June 6, 2005, whether specifically directed to the Amendment  24 or the  proposed  rule, will be considered by NMFS in its decision to approve, disapprove, or partially approve Amendment 24. Comments received after that date will not be considered by NMFS in this decision. All comments received by NMFS on the amendment  or  the  proposed  rule  during  their respective comment periods will be addressed in a final rule.
        
          Authority:
          16      U.S.C.      1801 et seq.
          
        
        
          Dated: April 1, 2005.
          Alan D. Risenhoover,
          Acting  Director, Office of Sustainable Fisheries,  National  Marine Fisheries Service.
        
      
      [FR Doc. 05-6842 Filed 4-5-05; 8:45 am]
      BILLING CODE 3510-22-S
    
  